                     Case 3:18-cv-00410-MMD-CLB Document 55 Filed 08/12/20 Page 1 of 3



                1    FRANK C. GILMORE, ESQ.
                     State Bar No. 10052
                2    ROBISON, SHARP, SULLIVAN & BRUST
                     71 Washington Street
                3    Reno, Nevada 89503
                     Telephone (775) 329-3151
                4
                     Attorney for Plaintiff
                5    ProThera, Inc. d/b/a SFI USA

                6

                7

                8                               UNITED STATES DISTRICT COURT

                9                                    DISTRICT OF NEVADA

                10

                11

                12    PROTHERA, INC. d/b/a SFI USA,                   Case No. 3:18-cv-00410-MMD-CBC

                13                 Plaintiff,
                                                                      STIPULATION AND ORDER FOR
                14    vs.                                             DISMISSAL WITH PREJUDICE

                15    ZHOU J. YE and JOHN DOES 1
                      THROUGH 10,
                16
                                   Defendants.
                17

                18          The parties, by and through their respective counsel, agree and stipulate to

                19   dismiss the above-captioned matter with prejudice, with each side to bear their own fees

                20   and costs.

                21          The parties therefore respectfully submit this Stipulation and Order for Dismissal

                22   With Prejudice for approval by this Court.

                23   Dated this 12th day of August, 2020.              Dated this 12th day of August, 2020.
                24   Robison, Sharp, Sullivan & Brust                  Howard & Howard
                     71 Washington Street                              3800 Howard Hughes Parkway, Ste. 1000
                25   Reno, NV 89503                                    Las Vegas, NV 89169
                26      /s/ Frank C. Gilmore                            /s/ W. West Allen
                     Frank C. Gilmore, Esq.                            W. West Allen, Esq.
                27   Attorney for Plaintiff                            Attorneys for Defendant
                28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503                                                    1
(775) 329-3151
                     Case 3:18-cv-00410-MMD-CLB Document 55 Filed 08/12/20 Page 2 of 3



                                                          ORDER
                1

                2           IT IS SO ORDERED.

                3                      12thday of ______________,
                            Dated this ___          August        2020.
                4
                                                           ______________________________
                5
                                                           United States District Judge
                6

                7    3:18-cv-410-MMD-CLB
                8    Stipulation to dismiss

                9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503                                               2
(775) 329-3151
                     Case 3:18-cv-00410-MMD-CLB Document 55
                                                         54 Filed 08/12/20 Page 3 of 3



                1
                                                   CERTIFICATE OF SERVICE
                2           Pursuant to FRCP 5(b), I certify that I am an employee of Robison, Sharp,
                3    Sullivan & Brust, and that on this date I caused to be served a true copy of
                4    STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE on all parties to this
                5    action by the method(s) indicated below:
                6
                     _ __   by placing an original or true copy thereof in a sealed envelope, with sufficient
                7           postage affixed thereto, in the United States mail at Reno, Nevada, addressed
                            to:
                8

                9               W. West Allen, Esq.
                                HOWARD & HOWARD ATTORNEYS PLLC
                10              3800 Howard Hughes Pkway., Suite 1000
                                Las Vegas, Nevada 89169
                11              Attorneys for Defendant
                12
                     _X__ by using the Court’s CM/ECF Electronic Notification System addressed to:
                13

                14              W. West Allen, Esq.
                                Email: wwa@h2law.com
                15
                                Attorneys for Defendant
                16

                17   ____ by placing an original or true copy thereof in a sealed envelope for personal
                          delivery/hand delivery of original addressed to:
                18
                     ____ by facsimile (fax) addressed to:
                19
                     ____ by Federal Express/UPS or other overnight delivery addressed to:
                20
                            DATED: This 12 day of August, 2020.
                21

                22                                           /s/Mary Carroll Davis
                                                        Employee of Robison, Sharp, Sullivan & Brust
                23

                24

                25

                26

                27

                28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503                                                    3
(775) 329-3151
